UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6666


JOHN WILLIAM FISHBACK,

                Plaintiff - Appellant,

          v.

STATE OF MARYLAND; CIRCUIT COURT FOR BALTIMORE CITY;
MARYLAND COURT OF SPECIAL APPEALS; CITY OF BALTIMORE; DANIEL
H. GINSBURG; BENNETT & BAIR; ARTHUR M. FRANK; FRANK M.
CONAWAY; LESLIE D. GRADET; GARI BAIR; EMANUEL BROWN; ALLEN
L. SCHWARTZ; TWILLA DRIGGINS; PATRICIA C. JESSEMY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:12-cv-00927-JFM)


Submitted:   October 2, 2012                 Decided:   November 5, 2012


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John William Fishback, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John   William   Fishback    appeals     the    district   court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915(e)(2)(B) (2006).          We have reviewed the record and

find   no   reversible   error.     Accordingly,      we     affirm    for    the

reasons stated by the district court.         See Fishback v. Maryland,

No. 1:12-cv-00927-JFM (D. Md. Apr. 4, 2012).               We deny Fishback’s

motion   for   appointment    of   counsel.     We    dispense     with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                     2